Case: 20-50339          Document: 00515895080              Page: 1      Date Filed: 06/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                                            United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                           FILED
                                                                                       June 10, 2021
                                         No. 20-50339                                 Lyle W. Cayce
                                                                                           Clerk

   United States of America,

                                                                        Plaintiff—Appellee,

                                              versus

   Alberto Luciano Torres-Martinez,

                                                                    Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 2:19-CR-818-1


   Before Dennis and Engelhardt, Circuit Judges, and Hicks, Chief
   District Judge. *
   Per Curiam: †
          A jury convicted Alberto Luciano Torres-Martinez of illegally
   entering the United States after deportation. On April 15, 2020, Torres-
   Martinez was sentenced to 14 months in prison but was immediately released



          *
              Chief Judge of the Western District of Louisiana, sitting by designation.
          †
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50339      Document: 00515895080          Page: 2    Date Filed: 06/10/2021




                                    No. 20-50339


   due to credit for time served. The district court also imposed a one-year term
   of supervised release to take effect immediately upon the expiration of the
   prison term. More than one year has passed since the imposition of the
   judgment and the completion of Torres-Martinez’s term of imprisonment,
   so his term of supervised release has also expired. Torres-Martinez timely
   appealed, challenging his term of supervised release.
          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   “Whether an appeal is moot is a jurisdictional matter, since it implicates the
   Article III requirement that there be a live case or controversy.” Bailey v.
   Southerland, 821 F.2d 277, 278 (5th Cir. 1987). A case becomes moot when
   it is “impossible for a court to grant any effectual relief whatever.” Campbell-
   Ewald Co. v. Gomez, 577 U.S. 153, 161 (2016). Because the record reflects
   that Torres-Martinez’s terms of imprisonment and supervised release are
   complete, the court cannot grant him any relief, and there is no case or
   controversy to address. See United States v. Stanley, 145 F. App’x 499 (5th
   Cir. 2005).
   APPEAL DISMISSED AS MOOT.




                                          2